     Case 1:19-cv-01656-LPS Document 3 Filed 03/09/20 Page 1 of 1 PageID #: 21


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

SHIVA STEIN,                                     )
                                                 )
                      Plaintiff,                 )
v.                                               ) Case No. 1:19-cv-01656-LPS
                                                 )
CAESARS ENTERTAINMENT                            )
CORPORATION, JAMES HUNT, ANTHONY                 )
RODIO, THOMAS BENNINGER, JULIANA                 )
L. CHUGG, DENISE CLARK, KEITH                    )
COZZA, JOHN DIONNE, DON KORNSTEIN,               )
COURTNEY MATHER, JAMES L. NELSON,                )
and RICHARD SCHIFTER,                            )
                                                 )
                      Defendants.                )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) with prejudice. Defendants have

filed neither an answer nor a motion for summary judgment in the Action.

Dated: March 9, 2020                              RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
OF COUNSEL:                                      Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
WOLF HALDENSTEIN ADLER                           Wilmington, DE 19801
FREEMAN & HERZ LLP                               Telephone: (302) 295-5310
Gloria Kui Melwani                               Facsimile: (302) 654-7530
270 Madison Avenue                               Email: bdl@rl-legal.com
New York, NY 10016                               Email: gms@rl-legal.com
Telephone: (212) 545-4600
Facsimile: (212) 686-0114                         Attorneys for Plaintiff
Email: melwani@whafh.com
